DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7 and 18 objected to because of the following informalities:  abbreviation, LCD, is not written out prior to being referred to.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. 10,649,527 B2. 
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. 11,320,900 B2.  Please note, if this application had not been patented then the original PG Pub (U.S. 2017/0255259 A1) would have been rejected under a statutory double patenting due to indistinct duplicate claims thereof.
Although the claims at issue are not identical, they are not patentably distinct from each other because instant and copending applications both are in respect to the same inventive subject matter of a sensor with the capability of detecting eye status and then reducing a current drain of the display.
See M.P.E.P. 804(II)(B)(2)(a) Construing the Claim Using the Reference Patent or Application Disclosure:
"The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ "Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004); see also MPEP § 2111.01.  Further, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application).  In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 6 recites the limitation “the eye blinks or saccades” in last line.  There is insufficient antecedent basis for tis limitation in the claim.
Therefore, appropriate correction is respectfully requested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 7, 9-11, 13-15, & 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Raffle et al, hereinafter Raffle (U.S. 2013/0257709 A1).
In regards to claim 1, Raffle discloses: a display system with reduced power use (Raffle, figs. 1-7B, display system 100, disclosed in ¶ [0009] - ¶ [0018], ¶ [0021] - ¶ [0023], & ¶ [0093] - ¶ [0097]; note, wink can perform the following reduced power use computing actions: “(9) activating or de-activating the HMD itself; (10) activating or de-activating a display of an HMD…. and (13) any combination of these or other types of computing actions”), comprising:
an inward-facing sensor (Raffle, figs. 1-2, inward-facing sensor 206, disclosed in ¶ [0041] & ¶ [0049] - ¶ [0053]); 
a display (Raffle, fig. 1B, display 110 & 112, disclosed in ¶ [0034]); and 
processing electronics in communication with the inward-facing sensor and the display, the processing electronics configured to: detect a change in a user's eye status using the inward facing sensor, and reduce a current drain of the display system based on when the change in the user's eye status is detected (Raffle, figs. 1-4, inward-facing sensor 206, disclosed in ¶ [0041], ¶ [0049] - ¶ [0053], ¶ [0078] - ¶ [0083], & ¶ [0094] - ¶ [0097]; note, wink can perform the computing action that reduces a current drain of the display system: “(10) activating or de-activating a display of an HMD”).  
In regards to claim 3, Raffle discloses: the display system of claim 1, wherein the display comprises a light source (Raffle, fig. 1B, display 110 & 112, disclosed in ¶ [0034]; note, “laser or LED source”), and wherein reducing a current drain of the display comprises dimming the light source of the display (Raffle, figs. 4, ¶ [0094] - ¶ [0097]; note, “(10) activating or de-activating a display of an HMD”; the office construes display is dimmed going into deactivating display state).  
In regards to claim 4, Raffle discloses: the display system of claim 1, wherein the display comprises a light source (Raffle, fig. 1B, display 110 & 112, disclosed in ¶ [0034]; note, “laser or LED source”), and wherein reducing a current drain of the display comprises turning off the light source (Raffle, figs. 4, ¶ [0094] - ¶ [0097]; note, “(10) activating or de-activating a display of an HMD”). 
In regards to claim 5, Raffle discloses: the display system of claim 1, wherein reducing a current drain of the display comprises configuring a graphics driver associated with the display to reduce an amount of power consumed by the display (Raffle, figs. 1B & 4, ¶ [0034] & ¶ [0094] - ¶ [0097]; note, “display driver can be disposed within the frame elements 104, 106 for driving such a matrix display.  A laser or LED source and scanning system can be used to draw a raster display directly onto the retina of one or more of the wearer's eyes” & “(10) activating or de-activating a display of an HMD”).   
In regards to claim 7, Raffle discloses: the display system of claim 1, wherein the display comprises an LCD display (Raffle, fig. 1B, display 110 & 112, disclosed in ¶ [0034]; note, “liquid crystal display”). 
In regards to claim 9, Raffle discloses: the display system of claim 1, wherein the processing electronics is configured to reduce the current drain of the display by reducing a refresh rate associated with the display (Raffle, figs. 1B & 4, ¶ [0034] & ¶ [0094] - ¶ [0097]; note, “display driver can be disposed within the frame elements 104, 106 for driving such a matrix display.  A laser or LED source and scanning system can be used to draw a raster display directly onto the retina of one or more of the wearer's eyes” & “(10) activating or de-activating a display of an HMD”; the office construes display refresh rate reduces when entering deactivating display state).  
In regards to claim 10, Raffle discloses: the display system of claim 1, further comprises a graphics driver wherein reducing the current drain of the display system comprises reducing the power consumption of a graphics driver (Raffle, figs. 1B & 4, ¶ [0034] & ¶ [0094] - ¶ [0097]; note, “display driver can be disposed within the frame elements 104, 106 for driving such a matrix display.  A laser or LED source and scanning system can be used to draw a raster display directly onto the retina of one or more of the wearer's eyes” & “(10) activating or de-activating a display of an HMD”). 
In regards to claim 11, Raffle discloses: a method for reducing power use of a display system (Raffle, figs. 1-7B, display system 100, disclosed in ¶ [0009] - ¶ [0018], ¶ [0021] - ¶ [0023], & ¶ [0093] - ¶ [0097]; note, wink can perform the following reduced power use computing actions: “(9) activating or de-activating the HMD itself; (10) activating or de-activating a display of an HMD…. and (13) any combination of these or other types of computing actions”), comprising: 
detecting a change in a user's eye status using an inward facing sensor, and reducing a current drain of the display system based on when the change in the user's eye status is detected (Raffle, figs. 1-4, inward-facing sensor 206, disclosed in ¶ [0041], ¶ [0049] - ¶ [0053], ¶ [0078] - ¶ [0083], & ¶ [0094] - ¶ [0097]; note, wink can perform the computing action that reduces a current drain of the display system: “(10) activating or de-activating a display of an HMD”)..  
In regards to claim 13, Raffle discloses: the method of claim 11, wherein the display system comprises a light source (Raffle, fig. 1B, display 110 & 112, disclosed in ¶ [0034]; note, “laser or LED source”), and wherein reducing a current drain of the display system comprises dimming the light source of the display system (Raffle, figs. 4, ¶ [0094] - ¶ [0097]; note, “(10) activating or de-activating a display of an HMD”; the office construes display is dimmed going into deactivating display state).  
In regards to claim 14, Raffle discloses: the method of claim 11, wherein the display system comprises a light source (Raffle, fig. 1B, display 110 & 112, disclosed in ¶ [0034]; note, “laser or LED source”), and wherein reducing a current drain of the display system comprises shutting off the light source of the display system (Raffle, figs. 4, ¶ [0094] - ¶ [0097]; note, “(10) activating or de-activating a display of an HMD”). .  
In regards to claim 15, Raffle discloses: the method of claim 11, wherein reducing a current drain of the display system comprises configuring a graphics driver associated with the display system to reduce an amount of power consumed by the display system (Raffle, figs. 1B & 4, ¶ [0034] & ¶ [0094] - ¶ [0097]; note, “display driver can be disposed within the frame elements 104, 106 for driving such a matrix display.  A laser or LED source and scanning system can be used to draw a raster display directly onto the retina of one or more of the wearer's eyes” & “(10) activating or de-activating a display of an HMD”).  
In regards to claim 18, Raffle discloses: the method of claim 11, wherein the display system comprises an LCD display (Raffle, fig. 1B, display 110 & 112, disclosed in ¶ [0034]; note, “liquid crystal display”).  
In regards to claim 19, Raffle discloses: the method of claim 11, wherein reducing the current drain of the display system comprises reducing a refresh rate associated with the display (Raffle, figs. 1B & 4, ¶ [0034] & ¶ [0094] - ¶ [0097]; note, “display driver can be disposed within the frame elements 104, 106 for driving such a matrix display.  A laser or LED source and scanning system can be used to draw a raster display directly onto the retina of one or more of the wearer's eyes” & “(10) activating or de-activating a display of an HMD”; the office construes display refresh rate reduces when entering deactivating display state).  
In regards to claim 20, Raffle discloses: the method of claim 11, wherein reducing the current drain of the display system comprises reducing the power consumption of a graphics driver (Raffle, figs. 1B & 4, ¶ [0034] & ¶ [0094] - ¶ [0097]; note, “display driver can be disposed within the frame elements 104, 106 for driving such a matrix display.  A laser or LED source and scanning system can be used to draw a raster display directly onto the retina of one or more of the wearer's eyes” & “(10) activating or de-activating a display of an HMD”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 6, 12, & 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Raffle.
In regards to claim 2, Raffle discloses: the display system of claim 1, wherein the change in the user's eye status is a blink or a saccade (figs. 4 & 7A-B, disclosed in ¶ [0077] - ¶ [0083]; note, claim is in alternative form, where the office relies upon blink).
The office finds that it would have been mutually obvious and predictable to utilize blink detection as an alternative to wink detection, since Raffle goes into detail in distinguishing the differences there-between.  For instance, Raffle’s ¶ [0081] states: “To distinguish between a wink and another eye movement, the wink-detection system can store data indicating the amount of light that reflects to a sensor as a result of a wink gesture, and data indicating the light intensity that results from other eye movements (such as a blink gesture, a squint gesture, or a change in gaze direction).”  As a result, one possessing ordinary skill in the art would have been motivated to reasonably include blink detection as an alternative in order to perform desired computing functions in a convenient, efficient, and intuitive manner (Raffle, ¶ [0005]).  Be mindful that one having ordinary skill in the art may desire moving eye at a faster pace to perform a blink, versus a wink (Raffle, speed difference described in ¶ [0081]).
In regards to claim 6, Raffle discloses: the display system of claim 5, wherein the graphics driver is configured to skip a designated number of frames, the designated number of frames based upon a length of time that the eye blinks or saccades (Raffle, figs. 1B, 4, & 7A-B, disclosed in ¶ [0034], ¶ [0077] - ¶ [0083], & ¶ [0094] - ¶ [0097]; note, “display driver can be disposed within the frame elements 104, 106 for driving such a matrix display.  A laser or LED source and scanning system can be used to draw a raster display directly onto the retina of one or more of the wearer's eyes” & “(10) activating or de-activating a display of an HMD”; note, user may de-activate then activate, thereby providing claimed “skip” functionality; note, claim is in alternative form, where the office relies upon blink).
The office finds that it would have been mutually obvious and predictable to utilize blink detection as an alternative to wink detection, since Raffle goes into detail in distinguishing the differences there-between.  For instance, Raffle’s ¶ [0081] states: “To distinguish between a wink and another eye movement, the wink-detection system can store data indicating the amount of light that reflects to a sensor as a result of a wink gesture, and data indicating the light intensity that results from other eye movements (such as a blink gesture, a squint gesture, or a change in gaze direction).”  As a result, one possessing ordinary skill in the art would have been motivated to reasonably include blink detection as an alternative in order to perform desired computing functions in a convenient, efficient, and intuitive manner (Raffle, ¶ [0005]).  Be mindful that one having ordinary skill in the art may desire moving eye at a faster pace to perform a blink, versus a wink (Raffle, speed difference described in ¶ [0081]).
In regards to claim 12, Raffle discloses: the method of claim 11, wherein the change in the user's eye status is a blink or saccade  (figs. 4 & 7A-B, disclosed in ¶ [0077] - ¶ [0083]; note, claim is in alternative form, where the office relies upon blink).
The office finds that it would have been mutually obvious and predictable to utilize blink detection as an alternative to wink detection, since Raffle goes into detail in distinguishing the differences there-between.  For instance, Raffle’s ¶ [0081] states: “To distinguish between a wink and another eye movement, the wink-detection system can store data indicating the amount of light that reflects to a sensor as a result of a wink gesture, and data indicating the light intensity that results from other eye movements (such as a blink gesture, a squint gesture, or a change in gaze direction).”  As a result, one possessing ordinary skill in the art would have been motivated to reasonably include blink detection as an alternative in order to perform desired computing functions in a convenient, efficient, and intuitive manner (Raffle, ¶ [0005]).  Be mindful that one having ordinary skill in the art may desire moving eye at a faster pace to perform a blink, versus a wink (Raffle, speed difference described in ¶ [0081]).
In regards to claim 16, Raffle discloses: the method of claim 15, wherein the graphics driver is configured to skip a designated number of frames, the designated number of frames based upon a length of a blink or length of time the eye cannot see (Raffle, figs. 1B, 4, & 7A-B, disclosed in ¶ [0034], ¶ [0077] - ¶ [0083], & ¶ [0094] - ¶ [0097]; note, “display driver can be disposed within the frame elements 104, 106 for driving such a matrix display.  A laser or LED source and scanning system can be used to draw a raster display directly onto the retina of one or more of the wearer's eyes” & “(10) activating or de-activating a display of an HMD”; note, user may de-activate then activate, thereby providing claimed “skip” functionality; note, claim is in alternative form, where the office relies upon blink).
The office finds that it would have been mutually obvious and predictable to utilize blink detection as an alternative to wink detection, since Raffle goes into detail in distinguishing the differences there-between.  For instance, Raffle’s ¶ [0081] states: “To distinguish between a wink and another eye movement, the wink-detection system can store data indicating the amount of light that reflects to a sensor as a result of a wink gesture, and data indicating the light intensity that results from other eye movements (such as a blink gesture, a squint gesture, or a change in gaze direction).”  As a result, one possessing ordinary skill in the art would have been motivated to reasonably include blink detection as an alternative in order to perform desired computing functions in a convenient, efficient, and intuitive manner (Raffle, ¶ [0005]).  Be mindful that one having ordinary skill in the art may desire moving eye at a faster pace to perform a blink, versus a wink (Raffle, speed difference described in ¶ [0081]).  
In regards to claim 17, Raffle discloses: the method of claim 15, wherein the graphics driver is configured to reduce an amount of power consumed by the display system for a designated period of time, based upon a length of a blink or length of time the eye cannot see (Raffle, figs. 1B & 4, ¶ [0034] & ¶ [0094] - ¶ [0097]; note, “display driver can be disposed within the frame elements 104, 106 for driving such a matrix display.  A laser or LED source and scanning system can be used to draw a raster display directly onto the retina of one or more of the wearer's eyes” & “(10) activating or de-activating a display of an HMD”; note, claim is in alternative form, where the office relies upon blink).
The office finds that it would have been mutually obvious and predictable to utilize blink detection as an alternative to wink detection, since Raffle goes into detail in distinguishing the differences there-between.  For instance, Raffle’s ¶ [0081] states: “To distinguish between a wink and another eye movement, the wink-detection system can store data indicating the amount of light that reflects to a sensor as a result of a wink gesture, and data indicating the light intensity that results from other eye movements (such as a blink gesture, a squint gesture, or a change in gaze direction).”  As a result, one possessing ordinary skill in the art would have been motivated to reasonably include blink detection as an alternative in order to perform desired computing functions in a convenient, efficient, and intuitive manner (Raffle, ¶ [0005]).  Be mindful that one having ordinary skill in the art may desire moving eye at a faster pace to perform a blink, versus a wink (Raffle, speed difference described in ¶ [0081]).   
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Raffle in view of Osterhout (U.S. 2016/0109709 A1).
In regards to claim 8, Raffle discloses: the display system of claim 1, wherein the inward-facing sensor comprises a light sensor (Raffle, figs. 1-2, inward-facing sensor 206, disclosed in ¶ [0041] & ¶ [0049] - ¶ [0053]); but fails to explicitly disclose: wherein the inward-facing sensor comprises a camera.
However, Osterhout discloses: wherein the inward-facing sensor comprises a camera (Osterhout, ¶ [0583]; note, “eye tracking controls include an eye camera to determine the movements of the user's eye and blinks of one or both eyes (head movements can be used in conjunction with eye controls in the user interface) which are used to in a user interface to input control inputs”).
Osterhout and Raffle are considered to be analogous art because both are in the same field of endeavor related to eye tracking head mounted display systems. Therefore, it would have been obvious to someone of ordinary skill in the art at the time of the invention was made to modify the inward-facing sensor of Raffle to include wherein the inward-facing sensor comprises a camera, as taught by Osterhout, in order to improve user experience (Osterhout, ¶ [0021]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duane N. Taylor Jr. whose telephone number is (571) 272-4703. The examiner can normally be reached M-R [7am-5pm].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUANE N TAYLOR JR/Primary Patent Examiner, Art Unit 2626